Per Curiam.

Having reviewed the record, we concur in the board’s findings, conclusions and recommendation. Respondent’s repeated and serious disciplinary violations require, at a bare minimum, an indefinite suspension from the practice of law in Ohio. In fact, his conduct could ordinarily be expected to result in disbarment. See, e.g., Disciplinary Counsel v. Sprague (1996), 74 Ohio St.3d 624, 660 N.E.2d 1168; Disciplinary Counsel v. Rubright (1994), 69 Ohio St.3d 34, 630 N.E.2d 335.
However, we have given appropriate mitigating weight to respondent’s sincere efforts to overcome his alcoholism. See Cincinnati Bar Assn. v. Slattery (1996), 74 Ohio St.3d 209, 658 N.E.2d 254; Disciplinary Counsel v. McElrath (1994), 71 Ohio St.3d 131, 642 N.E.2d 370. Accordingly, we hereby indefinitely suspend respondent from the practice of law in Ohio. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Stratton, JJ., concur.